Per curiam.
This is an appeal of a contempt order based upon the former husband’s arrearage in alimony payments. The appellant contends that the evidence does not support the findings of the trial court that he was in arrears and that he was not given credit for the amount of money the appellee received from the sale of appellant’s vehicles. We disagree and affirm. Brown v. Brown, 237 Ga. 122 (227 SE2d 14) (1976) and Walters v. Walters, 238 Ga. 237 (2) (232 SE2d 240X1977).

Judgment affirmed.


All the Justices concur.